TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00134-CV


                                         W. B., Appellant

                                                  v.

                Texas Department of Family and Protective Services, Appellee




         FROM THE 425TH DISTRICT COURT OF WILLIAMSON COUNTY
    NO. 12-0026-CPS425, HONORABLE BETSY F. LAMBETH, JUDGE PRESIDING


                                            ORDER

PER CURIAM

               Appellant W.B. filed his notice of appeal on February 25, 2014.                W.B.’s

appointed counsel requested and received one extension of time to file appellant’s brief.

               Amendments to the rules of judicial administration accelerate the final disposition

of appeals from suits for termination of parental rights.         See Tex. R. Jud. Admin. 6.2(a)

(providing 180 days for court’s final disposition). The accelerated schedule constrains this

Court’s leeway in granting extensions. In this instance, we will grant an extension and order

counsel to file appellant’s brief no later than June 16, 2014. If the brief is not filed by that date,

counsel may be required to show cause why she should not be held in contempt of court.

               The motion to dismiss this appeal filed by W.B.’s counsel is denied.

               It is ordered on May 30, 2014.

Before Chief Justice Jones, Justices Pemberton and Rose